OPINION — AG — THE ADVERTISING OF "FREE X RAYS", "FREE CONSULTATIONS", "NO OBLIGATION FOR CONSULTATION" AND "HIGH COST OF X RAYS ELIMINATED" VIOLATES THE PROHIBITION OF 59 Ohio St. 1961 736.1 [59-736.1], THAT THOSE DESIGNATED SHALL NOT ADVERTISE THE PRICE OF ANY SERVICE, COMMODITY OR MATERIAL FROM A PERSON LICENSED TO PRACTICE A HEALING ART TO DETERMINE THE PROPER SERVICE, COMMODITY OR MATERIAL TO BE RENDERED FOR THE PURPOSE OF THE CORRECTIONS OR RELIEF OF ANY ABNORMALITIES OR DEFORMITIES OF THE HUMAN BODY. (PENN LERBLANCE)